Per Curiam :
This was an attempt by the plaintiff to set up his own turpitude to defeat his own deed. If the law sanctions this, we would be ashamed to sit here and administer it. Fortunately it does not. The deed upon its face was a valid instrument. The plaintiff could only avoid it by offering to prove the illegal consideration, viz., the lottery scheme, in which he was a participant, and by means of which he was enabled to sell this and a number of other lots. This evidence the court below properly rejected. Granted that under the act of March 31, 1860, the deed was void, it was not so upon its face ; no part of the lottery transaction appeared thereon, and the plaintiff could only avoid it by showing his own share in the illegal transaction. This, under all our authorities, he could not do. It was said in Winton v. Freeman, '102 Pa. 366 : “ The books are full of cases where a party to the fraud has sought relief in the courts from the consequences of his unlawful act, but the decisions have been uniformly adverse to such applications. *352It is not the province of the law to help a rogue out of his toils. The rule is to leave the parties where it finds them, giving no relief and no countenance to contracts made in violation of statutes; ” citing Hershey v. Weiting, 50 Pa. 240; Evans v. Dravo, 24 Pa. 62. There may be some excuse, in some instances, for men in seeking to disentangle themselves from the web of fraud which they have spun round them, but for this plaintiff there is none. Pie sold this property by means of this lottery scheme; he received the money, and executed a deed. He retains the money, and now seeks to recover the property back upon the allegation that the deed is void under the act of 1860. It is seldom we meet with a claim so unblushing and conscienceless as this. The learned judge below was right in rejecting his offer of evidence, and to this extent keeping him honest.
Judgment affirmed.